DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions
Applicant's election with traverse of claims 1, 4-7, 9-11, 13-14, 17-18 and 26 in the reply filed on 05/21/2021 is acknowledged. The traversal is on the grounds that the independent claims recite a shared and special technical feature in light of the newly added claim language of “wherein the opposing air stream is directed essentially in a direction of feed of the guided feed element”.  Upon further consideration and in light of the current amendments, the requirement for restriction between the “feed device” claims and the “bailing press” claims is being withdrawn, while the requirement for restriction between the device claims and the process claims is still deemed proper and is therefore made final. Examiner notes that the term “essentially” renders the claims indefinite because it is not possible to determine the scope of the term. Therefore, device claims 1, 4-7, 9-11, 13-14, 17-21 and 26 are being examined, and process claims 22-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a “feed device comprising…a protection device” (clm. 1, 19) must be shown or the features canceled from the claims. The specification lists the feed device as corresponding to reference character “4” and lists the protection device as “3”. There is no figure of the drawings that reasonably illustrates that the feed device 4 comprises the protection device 3. Rather, it is the filling device 29 that is illustrated as comprising the protection device. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. No new matter should be entered. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: 
Regarding ¶ [0015]: it appears the recitation “each passage opening may have an oversize and form a free space” should read, for example, ‘each passage opening is oversized to provide a free space’.
Regarding ¶ [0049]: it appears the recitations “passage opening (26) has an oversize relative to the drive element (16)” and “These may likewise have an oversize and form a free space” should read, for example, ‘passage opening (26) is oversized relative to the drive element (16)’ and ‘These may likewise be oversized to provide a free space’, respectively.
Appropriate correction for the above list of issues is required.
Claim Objections
Claims 1, 9, 17 and 19-21 are objected to because of the following informalities:
Regarding claim 1: the recitation “A feed device for use at a baling press” should read, for example, ‘A feed device for a baling press’.
Regarding claim 9: the recitation “further comprising has a drive element” should read, for example, ‘further comprising a drive element’.
Regarding claim 17: the recitation “the passage opening has an oversize and forms a free space” should read, for example, ‘the passage opening is oversized to provide a free space’.
Regarding claim 19: the recitation “A bailing press” should read, ‘A baling press’.
Regarding claims 20-21: the recitation “A bailing press” should read, ‘The baling press’.

Regarding claim 25: the recitation “a the feed element” should read ‘the feed element’. Further, the term “brings” should be ‘bring’ since it refers to the plural noun, “passage openings”.
Appropriate correction for the above list of issues is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office Action.
This application includes one or more claim limitations that do not use the word “means,” but nonetheless invokes 35 U.S.C. 112(f) because the claim limitation(s) uses a 
Such claim limitation(s) is/are:
“feed element” (clm. 1, 19); the term “element” is a generic placeholder (nonce term) and is coupled to the functional language “feed”, and the term “element” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test
“protection device” (clm. 1, 19); the term “device” is a generic placeholder (nonce term) and is coupled to the functional language “protection”, and the term “device” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test
“drive element” (clm. 9, 17); the term “element” is a generic placeholder (nonce term) and is coupled to the functional language “drive”, and the term “element” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test
“guide element” (clm. 10, 18); the term “element” is a generic placeholder (nonce term) and is coupled to the functional language “guide”, and the term “element” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test
“feed device” (clm. 19); the term “device” is a generic placeholder (nonce term) and is coupled to the functional language “feed”, and the term “device” is not preceded by a structural modifier; therefore, the limitation passes the three-prong test
Because the limitations use nonce terms instead of “means”, it raises the question as to whether applicant intends to have said limitations be interpreted under 35 U.S.C. 112(f). Currently, said limitations are not being interpreted under 112(f).
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 1, 4-7, 9-11, 13-14, 17-21 and 26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
Regarding claims 1 and 19: it is unclear if the term “thereof” is referring to the “drive area” or the “guide area” of the feed device. Also, the term “essentially” renders the claims indefinite because it is not possible to determine the scope of the term.
Further regarding claim 19, it is unclear what is meant by the phrase “bailing press” in the preamble; no structure of a baling press is recited in the claim, only structure of a feed device.
Regarding claim 13: there is no antecedent basis in the claims for “the housing rear wall”. Further, a broad range or limitation together with a narrow range or limitation that falls 
Regarding claims 17 and 18: there is no antecedent basis in the claims for “the passage of an opposing air stream”. Further, it is unclear if the “opposing air stream” is intended to be the same as or additional to the opposing air stream of claim 1.
Further regarding claim 18, there is no antecedent basis in the claims for “the chamber wall”.
Regarding claim 25: there is no antecedent basis in the claims for “the plate surface”. 
Regarding claim 26: it is unclear if the “drive element” is the same as or additional to the drive element recited in claim 9.
Claim Rejections - 35 USC § 102(a)(2)
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Onesti et al. (US 2019/0184403 A1), hereinafter ‘Onesti’.
Regarding claim 1: Onesti discloses a feed device for a baling press and for a loose fiber material to be pressed, the feed device comprising:
a movable and driven and guided feed element (see fig. 4, feed element/chute 32 is rotationally driven by motor 24 and guided by sheave structure 54); and
a protection device (air feed assembly 83, fig. 3, 14); and
a drive area and a guide area (working part zone 29, fig. 4, 14) and bearing thereof (¶ [0010], “drive system…encompassing bearings”), the protection device being configured to protect the drive area and the guide area and the bearing thereof from airborne fibers by generating an opposing air stream (¶ [0010], “The present feed distributor is configured”—via protection device 83—“to protect a power means, a support means and drive system…from abrasive dust”), wherein the opposing air stream is directed essentially in a direction of feed of the guided feed element (32) (see the directional arrows in fig. 14 representing the air flow in a direction of feed; also see ¶ [0063], “prevention of dust ingress is accordingly provided by a combination of the positive air pressure and the seal rings 35, 37” and “an exhaust air flow at the region between chute 32 and each respective housing aperture 11, 13 (fig. 11) is effective to prevent dust ingress that would otherwise need to flow in the opposite flow direction, against the exhaust air flow”).
Regarding claim 19: Onesti discloses a bailing press comprising:
a feed device (18, fig. 4) for the loose fiber material to be pressed (NOTE: the recitation “for a loose fiber material to be pressed” is merely the intended use of the device and, 
a protection device (air feed assembly 83) associated with the feed device (see fig. 3, 14) and protecting the drive area and the guide area and the bearing thereof from airborne fibers by generating an opposing air stream (¶ [0010], “The present feed distributor is configured”—via protection device 83—“to protect a power means, a support means and drive system…from abrasive dust”), wherein the opposing air stream is directed essentially in a direction of feed of the guided feed element (32) (see ¶ [0063], “prevention of dust ingress is accordingly provided by a combination of the positive air pressure and the seal rings 35, 37” and “an exhaust air flow at the region between chute 32 and each respective housing aperture 11, 13 (fig. 11) is effective to prevent dust ingress that would otherwise need to flow in the opposite flow direction, against the exhaust air flow”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 4-7, 9-11, 13-14, 17-18 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Randolph (US 4,108,063 A), in view of Onesti.
Regarding claim 1: Randolph discloses A feed device for use at a baling press and for a loose fiber material to be pressed, the feed device comprising:
a movable and driven and guided feed element (57, fig. 3; col. 1, ln. 28-32 and col. 3, ln. 25-33); and
a protection device (exhaust conduit 67, and exhaust fan 112, fig. 9), which creates an air stream that removes airborne dust or finely divided fiber particles that enters through the perforations (66) in the feed element (57) into the space between support plate 51 and feed element (col. 1, ln. 5-7 and 57-68); and
a drive area and a guide area (the space between support plate 51 and feed element 57)  and bearing thereof (see annotated fig. 3 of Randolph below).

    PNG
    media_image1.png
    144
    382
    media_image1.png
    Greyscale

Annotated Figure 3 of Randolph


Randolph is silent regarding the protection device being configured to protect the drive area and the guide area and the bearing thereof from airborne fibers by generating an opposing air stream, wherein the opposing air stream is directed essentially in a direction of feed of the guided feed element. In light of ¶ [0004] of the as-filed specification, the problem applicant is faced with and attempting to solve is recognized to be preventing airborne fibers from entering the drive and guide areas and collecting on the drive and guide components and the bearing.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the exhaust fan of Randolph to provide an opposing air stream in the direction of feed for generating a positive air pressure in the drive and guide areas, thereby protecting the drive and guide areas and the bearing thereof from airborne fibers as taught by Onesti. The proposed modification provides the additional benefit of eliminating the need for Randolph’s step of feeding the removed particles back into the hopper, which also eliminates the need for the equipment associated with said step (see col. 1, ln. 57-62 of Randolph), thereby reducing the manufacturing costs associated with the press machine. 
Regarding claim 4, which depends on claim 1: Randolph discloses the feed element (57, fig. 3) has a plate configuration and is movable linearly reversibly in the direction of feed (see fig. 8-9).
Regarding claim 5, which depends on claim 4: Randolph discloses the feed element (57, fig. 3) is configured as a perforated plate with passage openings (66) permeable to air in the plate surface (col. 3, ln. 54-60).
Regarding claim 6, which depends on claim 1: Randolph discloses the feed device is configured as a prepress, and/or as a filling pusher of a baling press (see fig. 8-9, feed element 57 of the feed device pushes and prepresses the material into the horizontal chamber). NOTE: although Randolph does not use the terms “bale”, “baler”, or “baling”, applicant interprets Randolph’s machine as a baling press (see ¶ [0004] of the as-filed specification) and, therefore, Randolph’s bagging press reads on a baling press.
Regarding claim 7, which depends on claim 1: Randolph discloses the feed device has a housing (32, 54, fig. 3), in which the feed element (57) moves (see fig. 3, the feed element moves in housing portion 32).
Regarding claim 9, which depends on claim 1: Randolph discloses a drive element comprising a piston rod (53, fig. 3), for the feed element (57).
Regarding claim 10, which depends on claim 1: Randolph discloses a guide element comprising an extendable guide rod (guide rods 58, fig. 3), for the feed element (57) (see fig. 3, the guide rods 58 are extended relative to plate 51 when the feed element 57 is moved downward).
Regarding claim 11, which depends on claim 1: the modification of Randolph in view of Onesti set forth in claim 1 above teaches the protection device comprises an overpressure chamber (the varying space between support plate 51 and feed element 57, fig. 3, 8, 9) with a chamber wall (51) pointing towards the feed element (57).
Regarding claim 13, which depends on claim 11: Randolph discloses the feed device has a housing (32, 54), in which the feed element (57) moves; and
the overpressure chamber (the varying space between support plate 51 and feed element 57, fig. 3, 8, 9) is arranged in the housing (in portion 32 of the housing), especially in front of the housing rear wall (see fig. 3, the overpressure chamber is in front of the “upper cross piece”, which is the rear wall, of the housing portion 54; also see col. 3, ln. 23-25).
Regarding claim 14, which depends on claim 11: the modification of Randolph in view of Onesti set forth in claim 1 above teaches an overpressure generator, comprising a blower (fan 112, fig. 8 of Randolph, as modified in claim 1), is associated with the overpressure chamber (the varying space between support plate 51 and feed element 57, fig. 3, 8, 9).
Regarding claim 17, which depends on claim 11: Randolph discloses a passage opening is arranged in the chamber wall (51) for a drive element (53) of the feed element (57) (see fig. 3); and
the passage opening has an oversize and forms a free space (see fig. 3, the opening in wall 51 is oversized thereby forming free space for allowing the movement of drive element 53). NOTE: the recitation “for the passage of an opposing air stream from the overpressure chamber into the interior of the housing and to the feed element” is merely the intended use of the passage opening and, accordingly, is not being given patentable weight.
Regarding claim 18, which depends on claim 1: Randolph discloses a passage opening is arranged in the chamber wall (51) for a guide element (guide rods 58) of the feed element (57) (see fig. 3); and
the passage opening has an oversize and forms a free space (see fig. 3, the opening in wall 51 must be oversized thereby forming free space for allowing the movement of guide elements 58). NOTE: the recitation “for the passage of an opposing air stream from the overpressure chamber into the interior of the housing and to the feed element” is merely the intended use of the passage opening and, accordingly, is not being given patentable weight.
Regarding claim 26, which depends on claim 9: Randolph discloses the drive element is configured as a piston rod (53, fig. 3) and the guide element is configured as an extendable guide rod (see fig. 3, the guide rods 58 are extended relative to plate 51 when the feed element 57 is moved downward).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hirschek (WO 97/45251 A1), in view of Onesti.
Regarding claim 19: Hirschek discloses a bailing press comprising:
a feed device (14-16, fig. 1) for the loose fiber material to be pressed (NOTE: the recitation “for a loose fiber material to be pressed” is merely the intended use of the device and, accordingly, is not being given patentable weight), wherein the feed device comprises: a movable and driven as well as guided feed element (14); a drive area and a guide area (10) and bearing (pg. 3, ln. 107-109) thereof.
Hirschek is silent regarding a protection device configured to protect the drive area and the guide area and the bearing thereof from airborne fibers by generating an opposing air 
Onesti is analogous art due at least to its pertinence to the problem applicant is attempting to solve, as Onesti teaches a feed device comprising protection device (air feed assembly 83, fig. 3, 14) configured to protect a drive area and a guide area (working part zone 29, fig. 4, 14) and bearing thereof (¶ [0010], “drive system…encompassing bearings”) from airborne fibers by generating an opposing air stream (¶ [0010], “The present feed distributor is configured”—via protection device 83—“to protect a power means, a support means and drive system…from abrasive dust”), wherein the opposing air stream is directed essentially in a direction of feed of the guided feed element (see the directional arrows in fig. 14 representing the air flow in a direction of feed; also see ¶ [0063], “prevention of dust ingress is accordingly provided by a combination of the positive air pressure and the seal rings 35, 37” and “an exhaust air flow at the region between chute 32 and each respective housing aperture 11, 13 (fig. 11) is effective to prevent dust ingress that would otherwise need to flow in the opposite flow direction, against the exhaust air flow”).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide Hirschek with a protection device configured to protect the drive and guide areas, and the bearing thereof, by generating an opposing airstream in order to prevent airborne fibers from entering the drive and guide areas, as taught by Onesti.
Regarding claim 20, which depends on claim 19: Hirschek discloses a fiber feed device (pg. 4, ln. 135-137) and a filling device with a housing (8, 12, fig. 1) configured as a collection shaft (see fig. 2c, 2h) and with a filling pusher (5), wherein the housing has an outlet opening with a controllable closure (17, fig. 2e, 2f).
Regarding claim 21, which appears to depend on claim 20: Hirschek discloses the filling device comprises a precompaction device with a retaining device (13, fig. 1; pg. 4, ln. 141-142) for collecting and precompacting fiber material (4, fig. 2c; pg. 4, ln. 143-146) batch by batch in the housing (housing formed by 8, 12, fig. 1) (pg. 4, ln. 147-157).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 

/JARED O BROWN/Examiner, Art Unit 3725    

/EDWARD T TOLAN/Primary Examiner, Art Unit 3725